Citation Nr: 0720806	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for vision loss.

2. Entitlement to a compensable initial disability rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for vision loss and granted 
the veteran's claim of entitlement to service connection for 
hearing loss with a noncompensable evaluation.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for vision 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's lowest average puretone threshold hearing level 
of record for the right ear is 47.5 dB, and his lowest for 
the left ear 62.5 dB; his lowest speech recognition ability 
score of record is 92 percent in his right ear and 76 percent 
in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Codes 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
relevant medical records, records and statements form service 
medical personnel, and statements from persons who knew the 
veteran while he was in service, and asking the veteran to  
review his records to make certain VA had not overlooked any 
important evidence.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim for 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
two element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medial records, post-service private and VA 
medical records, a VA compensation and pension examination, 
private audiological examinations, the veteran's testimony at 
his June 2006 Board hearing, and written statements from the 
veteran and his representative are associated with the claims 
file.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a compensable 
evaluation for his hearing loss.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in March 
2004, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 30, 55, and 65 on the right; and 25, 55, 80, and 85 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 44 dB for the 
right ear, and 61 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 92 percent in his left ear.

The veteran submitted a private audiological examination 
report, along with a chart key, dated in May 2005.  The 
report showed that the pure tone hearing threshold levels at 
1000, 2000, 3000, and 4000 hertz were respectively 25, 40, 
60, and 65 on the right; and 30, 60, 75, and 85 on the left.  
The results of that examination revealed an average puretone 
threshold hearing level of 47.5 dB for the right ear, and 
62.5 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in his right ear and 76 
percent in his left ear.

The veteran submitted another private audiological 
examination report, along with a chart key, dated in June 
2006.  The report showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 40, 60, and 65 on the right; and 30, 60, 80, and 80 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 47.5 dB for the 
right ear, and 62.5 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 84 percent in his left ear.

Application of table VI to these scores results in a maximum 
Roman numeral designation of IV for the left ear and I for 
the right ear.  This combination, when applied to table VII, 
results in a 0 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  Thus, an evaluation in excess of 
0 percent for bilateral hearing loss is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


ORDER

Entitlement to a compensable initial disability rating for 
hearing loss is denied.


REMAND

The veteran's claim of entitlement to service connection for 
vision loss must be remanded for the reasons set forth below.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

The record contains two medical opinions regarding the nature 
and etiology of a vision loss condition.

In a December 2003 letter, the veteran's private doctor, Dr. 
E., expressed that the condition of the veteran's eyes, in 
Dr. E.'s opinion, was at least as likely as not connected to 
the injury of his eye while in service, in July 1963.  Dr. E. 
noted that the veteran received flash burns to his eyes from 
exposure to arc welding flash, was treated, and received 
additional treatment in February 1965 and April 1966, 
according to his military records.  Dr. E. opined that the 
injuries incurred in 1963 may have played a role in needing 
glasses thereafter.

In a March 2004 VA eye examination, the VA examiner indicated 
that the veteran reported floaters that were longstanding and 
increased in frequency, which he had noticed for the past few 
years.  The examiner also noted that previous ocular history 
was significant for a flash burn in 1963 and 1965.  After 
examination of the veteran, the veteran was diagnosed as 
having cataracts in both eyes, and posterior vitreous 
detachment, myelinated nerve fibers, and macular drusen in 
his left eye, all normal conditions related to aging.

Although the December 2003 letter from Dr. E. indicates that 
the condition of the veteran's eyes was at least as likely as 
not connected to the injury of his eye while in service, and 
that the injuries incurred in 1963 may have played a role in 
needing glasses thereafter, the letter from Dr. E. provides 
no diagnosis or explanation as to what any current eye 
condition related to service might be, or how any such 
condition might be related to an in-service eye injury as 
opposed to another cause such as normal aging.  The March 
2004 VA eye examiner, while diagnosing the veteran with 
several conditions and relating such conditions to normal 
aging, did not express an opinion as to whether the veteran's 
in-service eye injury was related to any current eye 
condition or explain why such any such relationship more 
likely than not did not exist, or indicate that the VA 
examiner reviewed the claims file prior to completing the 
examination report.

In light of the above, the competent medical evidence of 
record is insufficient to support a decision of the veteran's 
vision loss claim on the merits.  Therefore, the veteran 
should be afforded another VA eye examination in order to 
determine the nature and etiology of any current vision loss 
or eye disability, whereby the entire claims folder is 
reviewed and an opinion is expressed as to whether any 
current vision loss or eye disability is related to the 
veteran's period of service.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current vision loss or eye 
disability.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on examination findings 
and a review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current vision loss disability or 
other eye disability or disabilities, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disability or disabilities are related 
to any in-service eye injury, or to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


